TATE, Justice,
concurring:
As the defendant urges, the defense of entrapment should for reasons of fairness be tried on a pre-trial motion before the judge. To require the defendant to raise the issue at the trial on the merits pragmatically requires the accused to forego either his presumption of innocence or to waive his constitutional option of taking the stand or not, as he chooses. Nevertheless, as yet Louisiana jurisprudence is not in accord with this view, and the trial court did not err in refusing to exercise any discretion it might have to hear the issue in limine.